State of New York
                    Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: January 12, 2017                    106735
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

WILFREDO DEJESUS,
                    Appellant.
________________________________


Calendar Date:   December 13, 2016

Before:   Peters, P.J., Garry, Rose, Devine and Mulvey, JJ.

                              __________


      Thuillez, Ford, Gold, Butler & Monroe, LLP, Albany (Kelly
M. Monroe of counsel), for appellant.

      P. David Soares, District Attorney, Albany (Brittany L.
Grome of counsel), for respondent.

                              __________


Peters, P.J.

      Appeal from a judgment of the Supreme Court (Breslin, J.),
rendered May 8, 2013 in Albany County, convicting defendant upon
his plea of guilty of the crime of burglary in the second degree.

      In satisfaction of a 12-count indictment, defendant pleaded
guilty to the reduced charge of burglary in the second degree and
waived his right to appeal. He was sentenced in accordance with
the plea agreement to a prison term of six years followed by five
years of postrelease supervision. Defendant appeals.

      Defendant's sole contention is that his plea was factually
deficient in that it failed to establish the element of intent
necessary for a conviction of burglary in the second degree.
                              -2-                  106735

Defendant's challenge to the factual sufficiency of the plea is
precluded by his waiver of the right to appeal, which we find was
knowingly, voluntarily and intelligently entered (see People v
Zakrzewski, 140 AD3d 1536, 1537 [2016]; People v Devault, 124
AD3d 1140, 1141 [2015], lv denied 25 NY3d 989 [2015]; People v
Reynolds, 117 AD3d 1196, 1197 [2014]). Moreover, the issue is
not preserved for our review as the record does not reflect that
defendant made any postallocution motion to withdraw his plea,
and no statements made during the plea colloquy warrant the
application of the narrow exception to the preservation
requirement (see People v Lopez, 71 NY2d 662, 665-666 [1988];
People v Butler, 134 AD3d 1349, 1350 [2015], lvs denied 27 NY3d
962, 963 [2016]; People v Mayo, 130 AD3d 1099, 1100 [2015]).

     Garry, Rose, Devine and Mulvey, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court